Title: General Orders, 11 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday Feby 11th 1780.
            Parole Pennsylvania—  C. Signs Persia Peru.
          
          Charles McClean of the 3rd Pennsylvania regiment; Thomas Herrindeen and William Potter of Colonel Angell’s regiment; John Lewis of Colonel Jackson’s regiment, and John McLane & William Hooper of the 4th New-York, are to suffer agreeable to the sentences decreed against them.
        